ORDER
John Louis Walkden has been suspended Order signed June 10, 2003, effective date April 11, 2002.
John Louis Walkden has been suspended for ninety (90) days, from the practice of law in the State of Maryland, concurrent with the 90 days suspension from the practice of law imposed by the Supreme Court of Florida, which was effective in that on e April 11, 2002, thereby making the respondent eligible for reinstatement as soon as his Florida suspension has been terminated.
The Court having considered the petition for disciplinary action filed by the Attorney Grievance Commission and the response to an order to show cause why the petition should not be granted filed by the respondent, John Louis Walkden, it is this 10th day of June, 2003
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, John Louis Walkden, is suspended for 90 days from the practice of law in the State of Maryland, concurrent with the 90 days suspension imposed by the Supreme Court of Florida, which was effective in that State on April 11, 2002, thereby making the respondent eligible for reinstatement as soon as his Florida suspension has been terminated, subject to respondent’s compliance with the Maryland Rules of Professional Conduct, and it is further
*211ORDERED, that the Clerk of this Court shall strike the name of John Louis Walkden from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Client Protection Fund and the Clerks of all judicial tribunals in the State.